Citation Nr: 0034078	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from June 1974 to June 1980, and 
from May 1987 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Louisville, Kentucky.  In January 1995, 
jurisdiction of this matter was transferred to the Boise, 
Idaho Regional Office.

Service connection for hypoesthesia of the left lower 
extremity was granted in a January 1990 rating decision.  A 
20 percent evaluation was assigned for this disability under 
Diagnostic Code 8526.  It was noted that this condition was 
manifested by decreased strength in the quadriceps and rectus 
muscles, with subjective complaints of numbness and 
instability of the left lower extremity.  The issue of an 
increased evaluation for the service-connected disability was 
the subject of further adjudication in 1991 and 1992.  In an 
October 1992 rating decision, the RO denied an increased 
evaluation for the service-connected hypoesthesia of the left 
lower extremity.  Service connection was also denied for 
various disabilities, to include migraine headaches, visual 
problems, and multiple sclerosis.

The veteran again sought an increased rating evaluation for 
his service-connected disability in November 1992.  It was 
noted in the context of this claim that the veteran now 
suffered from additional symptoms, which were claimed to be 
related to the service-connected disability or, alternatively 
that these symptoms collectively represented some form of 
neurological pathology which had its onset during service.  
In June 1993, the RO confirmed and continued its previous 
rating determination which denied an increased evaluation for 
the service-connected disability, and denied service 
connection for the claimed migraine headaches, visual 
problems, and multiple sclerosis.  The record discloses that 
the veteran filed a notice of disagreement with this rating 
action in July 1993.  In November 1994, the RO confirmed its 
previous rating determination in this matter.  A statement of 
the case was issued in November 1994.  The veteran perfected 
an appeal in this matter in January 1995.  In his substantive 
appeal, the veteran indicated that he sought an increased 
evaluation for his service-connected disability, in addition 
to "all associated benefits."  In August 1997, the RO 
continued the rating decision in this matter.  A supplemental 
statement of the case was issued in August 1996.

The veteran was afforded a personal hearing at the RO in this 
matter.  During the August 1998 hearing, the veteran 
clarified the issue on appeal as entitlement to service 
connection for multiple sclerosis.  He indicated that he did 
not wish to pursue separate claims for his visual problems, 
migraine headaches, or service-connected hypoesthesia as it 
was his belief that these conditions were components of a 
neurological disorder, claimed as multiple sclerosis.  The 
hearing officer affirmed the denial of entitlement to service 
connection for multiple sclerosis in December 1998.

The Board entered a decision in this case in May 1999, also 
denying the appeal.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals (hereinafter, "the 
Court")).  In May 2000, both parties filed a Joint Motion for 
Remand (Joint Motion).  In an Order dated in June 2000, the 
Court granted the Joint Motion, vacated the Board's May 1999 
decision, and remanded the case, pursuant to 38 U.S.C.A. 
§ 7252(a) (West 1991), for compliance with the instructions 
contained in the Joint Motion.  Copies of the Court's Order 
and the Joint Motion have been placed in the claims file.

The veteran and his attorney have since been provided with 
notice of the above and an opportunity to respond with 
additional argument in support of the claim.  In a September 
2000 letter, the veteran's attorney confirmed with the Board 
his continued representation of the veteran during this stage 
of his appeal, currently before the Board, and that his 
representation would be limited to the claim of entitlement 
to service connection for multiple sclerosis.  In October 
2000, the veteran provided additional evidence for the record 
in the form of a medical opinion.  In a November 2000 
statement, the veteran waived his right, pursuant to 
38 C.F.R. § 20.1304(c), to have the RO consider new evidence 
provided for the record. 

At this juncture, the Board determines that any specific 
evidentiary development stipulated to in the Joint motion, as 
being necessary by way of a remand, is now unnecessary in 
light of the evidence provided by the veteran subsequent to 
the Joint Motion, the waiver of RO consideration, and the 
favorable decision rendered by the Board in the discussion 
below.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(the Board may make findings favorable to an appellant on 
issues relating to a claim without referring the matter to 
the agency of original jurisdiction, since such action does 
not prejudice the interests of the appellant).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as necessary.  

2.  The veteran has a neurologic disease correctly diagnosed 
as multiple sclerosis, and the disability began prior to 
December 1996

3.  The veteran's multiple sclerosis was manifest to a 
compensable degree within seven years of the his separation 
from service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Pursuant to the Court's June 2000 order, the case was 
returned to the Board for compliance with the directives 
stipulated in the Joint Motion.  In that regard, the parties 
to the joint motion stipulated that a remand was necessary 
for several reasons.  One reason was that the VA hearing 
officer should have attempted to secure medical records 
mentioned by the veteran at his personal hearing in August 
1998.  See Costantino v. West, 12 Vet. App. 517, 520 (1999) 
(pursuant to 38 C.F.R. § 3.103(c)(2), a VA hearing officer 
has a regulatory duty to suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position).  

As was indicated in the introduction, the Board does not find 
it necessary to remand this case for a search of additional 
medical records since the veteran, in the interim of the 
Court's June 2000 order and this decision by the Board, has 
submitted evidence necessary to grant the claim on appeal.  
Accordingly, VA has fulfilled its duty to assist the veteran 
in this matter to the extent necessary to grant the claim.  
See also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000) (change 
in the law on November 9, 2000 eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 .  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. 

In addition, if multiple sclerosis became manifest to a 
degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the veteran asserts that his multiple sclerosis 
was manifest to a compensable degree during service, or, in 
the alternative, within seven years of separation from 
service.  Specifically, he maintains that his multiple 
sclerosis was initially manifested by neurological 
symptomatology involving the left lower extremity, which had 
its onset during service. 


Factual Background

The veteran was privately hospitalized in December 1988 for 
evaluation of complaints of left leg weakness and pain.  
Diagnostic tests, conducted in December 1988, yielded normal 
results on nerve conduction studies, and electromyography.  
It was further noted that needle examination did not reveal 
any acute muscle membrane irritability.  There was no 
electrophysiological evidence of sensory motor peripheral 
neuropathy or any acute lumbosacral radiculopathy.  A bone 
scan was noted to yield normal results, although findings 
were compatible with some mild degenerative changes in the 
knees.  A computerized tomography (CT) scan of the lumbar 
spine was negative.

Service medical records reflect that Physical Evaluation 
Board proceedings were convened in November 1989.  It was 
noted that the veteran developed an onset of left knee 
problems in 1987, for which he was placed on permanent 
profile.  The veteran was noted to have been seen in 
consultation by a private physician for a second opinion.  
Diagnostic studies conducted by this physician, to include a 
bone scan, computerized tomography, and electromyography were 
reported to be normal.  On medical examination, the veteran 
was evaluated with left lower extremity pain, and paresthesia 
of unknown etiology.  The medical review panel found that the 
veteran's physical impairment and associated restrictive 
profile limitations prevented the reasonable performance of 
his military duties, although his condition was evaluated as 
stable.  The veteran was medically discharged from service in 
December 1989.

An October 1990 private orthopedic medical report indicated 
that the veteran was evaluated with pain and dysfunction of 
the left leg of undetermined etiology, and a history of right 
carpal tunnel syndrome.  Relative to the left leg, it was the 
physician's opinion that the veteran's condition might be 
attributable to a functional or conversion reaction.  It was 
noted that the veteran reported the onset of his symptoms in 
1987.  He also reported a history of previous clinical work-
up of the left leg without any diagnostic finding made.  In 
that context, it was noted that an electromyograph (EMG) did 
not reveal any neurologic or peripheral nerve problems, and 
that a bone scan did not reveal any significant osteo 
problems.  The physician further noted that examination, 
conducted at that time, showed no evidence of generalized 
neurologic problems.  There was some evidence of demonstrable 
weakness associated with the musculature of the left leg on 
manual testing, and all proximal distal motor groups were 
noted to be intact.  The physician opined that these findings 
might be indicative of some type of conversion disorder.

VA outpatient clinical records, dated from September 1990 to 
January 1991, were reviewed.  On examination in September 
1990, there was generalized weakness in the left lower 
extremity.  A clinical impression of possible transverse 
myelitis was indicated. The veteran was referred for 
neurological consultation.  An October 1990 consultation 
report indicated that the veteran reported a history of 
sudden onset of left leg symptoms, with no history of injury.  
It was noted that the veteran utilized a cane, and a knee 
immobilizer for stability.  Examination showed decreased 
sensation to pinprick from the groin extending down the left 
extremity.  The veteran was issued a right platform crutch.  
An October 1990 neurophysiology report indicated that nerve 
conduction velocity studies of the right upper extremity were 
normal.

In correspondence, dated in November 1990, the veteran 
recalled the onset of left leg symptoms during service, to 
include loss of feeling, and numbness for which he was placed 
on profile.  He indicated that medical personnel were unable 
to determine the etiology of his continued complaints despite 
clinical and diagnostic evaluation.  He indicated that his 
symptoms were thought to be attributable to muscular 
dystrophy, multiple sclerosis, or polio.  He was reportedly 
treated with a course of prescribed medication and a brace, 
but continued to experience symptomatology associated with 
the left leg.  The veteran reported that he was scheduled to 
undergo further evaluation in order to determine the etiology 
of his symptoms.  The veteran referred to the severity of his 
left leg symptoms as equivalent to the loss of use of the 
left leg.

In a December 1990 statement, the veteran indicated that he 
continued to experience symptoms of the left lower extremity, 
in addition to the right upper extremity.  He related that he 
experienced paralyzing symptoms, during which his leg "has 
gone dead."  He reported episodes during which the leg had 
given way, resulting in several falls.  In addition, he 
reported that the fingers of his right hand would curl and 
remain in a claw-like position, rendering him unable to 
utilize that hand.  Finally, the veteran indicated that he 
developed a sudden onset of headache episodes.

A March 1991 VA outpatient clinical report indicated that the 
veteran's medical history nor examination results were 
suggestive of a specific process.  It was noted that physical 
examination conducted at that time was objectively normal.  
The examiner doubted that a neurological process was present, 
but indicated that the veteran would be referred for further 
diagnostic evaluation.

During a private examination in December 1991, the veteran 
was evaluated with conversion type of gait disturbance, pain 
syndrome, and possible factitious disease.  In the clinical 
assessment, the examiner commented that it was difficult to 
have a clear judgment concerning the veteran's symptoms.  
However, based upon a review of the medical evidence of 
record, the examiner opined that the veteran suffered from a 
psychogenic or factitious illness with no neurological 
organic disease present.

In February 1992, the veteran underwent VA hospitalization 
for observation and evaluation, and work-up for possible 
demyelinating disorder.  The hospital report indicated that 
the veteran reported a five year history of left leg numbness 
and weakness.  He also reported the onset of decreased visual 
acuity with headaches.  On physical examination, cranial 
nerves were noted to be intact.  Motor strength was evaluated 
as 5/5 in the right lower, and left upper extremities.  
Strength was evaluated as 4/5 in the right upper, and left 
lower extremities.  Reflexes were 3+ throughout.  Sensory 
evaluation revealed left anterior crural hyperesthesia with 
hypesthesia on the remaining left side, increased point 
tenderness, and no L3-4 disc in the lumbosacral area.  
Straight leg raising was positive on the left side with pain 
extending toward the hip and lower back at 35 degrees.  
During the hospital course, neuropsychiatric evaluation was 
significant for an assessment of possible conservation 
disorder versus malingering, with conservation disorder.  
However, it was noted that a psychiatric consultation was 
negative for any findings of conservation disorder or 
malingering.  It was noted that psychiatric follow-up was not 
requested.  The veteran's leg weakness was noted to be of 
undetermined etiology in the absence of abnormalities 
revealed on EMG or mean corpuscular volume (MCV) studies.  
With respect to his reported decreased visual acuity and 
headaches, it was noted that the veteran reported the onset 
of these symptoms in 1977 after being struck in the head.  
The examiner indicated a clinical assessment of questionable 
demyelinating optical zone, secondary to acute onset of 
decreased visual acuity.  Radiology reports indicated that 
studies of the right hand showed soft tissue swelling, but 
were otherwise negative.  Studies of the chest, left knee and 
ankle, and cervical spine were normal.  Studies of the 
lumbosacral spine revealed transitional supernumerary lumbar 
vertebra at L6, with no other pathology shown.

Private medical records, dated from January 1992 to February 
1992, were submitted.  A private medical report indicated 
that the veteran was seen for neuro-ophthalmological 
consultation in January 1992, at which time he complained of 
headaches accompanied by blurred vision and nausea.  He also 
reported a history of multiple peripheral neuropathies 
affecting the right arm and leg.  The medical report noted 
that the veteran was evaluated with congenital nystagmus with 
a small component of latent nystagmus.  The veteran's 
headache syndrome was evaluated as common migraine.  He was 
referred for further diagnostic evaluation to evaluate his 
visual acuity.  A February 1992 clinical report indicated 
that the veteran's visual evoked potential tests results were 
suggestive of questionable prolonged dark and light 
adaptation.  There was no evidence of optic atrophy on 
physical examination.  The clinical report noted that the 
veteran denied symptoms of dyspnea, orthostatic symptoms, or 
lethargy.  The veteran reported improvement in his headache 
episodes with use of prescribed medication.

A private medical statement, dated in February 1992, 
indicated that the veteran's poor visual acuity remained 
unexplained.  It was noted that none of the abnormalities of 
the visual evoked response were diagnostic of any particular 
disease.

A private medical examination report, dated in March 1992, 
indicated that conversion reaction was not shown.  In this 
context, the examiner indicated that the veteran's complaints 
were not factitious in nature.  It was opined that the 
veteran's complaints might be attributable to residuals of 
several vaccines he received prior to being stationed in 
Germany.

A July 1992 private medical report indicated that examination 
revealed some upper neuron damage which the examiner noted 
might be indicative of multiple sclerosis.  The examiner 
further noted, alternatively, that the findings on 
examination showed some soft clinical signs and might be 
indicative of an organic basis for the veteran's underlying 
complaints.  Further diagnostic evaluation was recommended to 
evaluate the veteran's condition.

Clinical records, dated from February 1992 to December 1992, 
were reviewed.  The veteran was evaluated with arthritis and 
possible allergy in February 1992, following complaints of 
right hand swelling and redness.  A March 1992 clinical 
report indicated that the veteran presented with complaints 
of difficulty reading with use of glasses.  A clinical 
assessment of "demyelinating disease process versus multiple 
sclerosis - affecting vision and visual field" was indicated.  
The veteran was referred for further evaluation.  When later 
evaluated in March 1992, the veteran was evaluated with 
congenital nystagmus, migraine, improved with medication, and 
decreased peripheral visual field with no explainable cause.  
These reports further disclose that the veteran was seen in 
May 1992 for follow- up evaluation.  He reported dramatic 
improvement in his headache episodes on medication.  The 
examiner noted that recent magnetic resonance imaging (MRI) 
studies, EMG, and nerve conduction velocity (NCV) studies of 
the lower extremities were normal.  It was noted that 
examination of the cerebrospinal fluid, to include a multiple 
sclerosis (MS) profile, was noted to be normal.  The examiner 
indicated that the clinical impression continued to be that 
the veteran's reported symptoms were reflective of functional 
impairment manifested by visual loss and left lower extremity 
symptoms.  During a clinical visit in October 1992, the 
veteran reported complaints of back pain following a fall 
several days earlier.  A clinical impression of muscle strain 
was indicated.

In December 1992, the veteran was granted Social Security 
disability benefits.  This determination was predicated upon 
a finding that the veteran was rendered disabled due to a 
severe, progressive congenital neurological disorder.  
Reportedly, it was noted that the veteran had a history of 
treatment for neurological problems, although a diagnosis of 
his symptoms had not been made.  It was noted that medical 
opinion evidence submitted in support of the veteran's claim 
for benefits indicated that the veteran's impairment was 
physical in nature, and most likely attributable to a 
progressive congenital neurological disorder.

The veteran underwent VA examination in March 1993.  The 
medical examination report indicated that evaluation of the 
veteran's visual acuity revealed fine horizontal nystagmus 
bilaterally, and chronic visual field constriction without 
progression.  It was noted that the veteran did not report 
for scheduled neurological examination.

Clinical records, dated from March 1993 to July 1993, 
document intermittent treatment for continued complaints of 
visual impairment, and weakness.  These records reflect that 
the veteran was evaluated with a slight refractive shift.  
The examiner noted that a demyelinating disease affecting the 
optic nerve was the suspected cause of the veteran's 
complaints, although vascular abnormality could not be ruled 
out.

In correspondence, dated in July 1993, the veteran generally 
reiterated his contentions concerning the severity of his 
symptomatology.  He noted that he was found to have a severe 
and progressive neurological disorder for purposes of receipt 
of Social Security benefits.  He maintained that previous VA 
examination had not thoroughly evaluated his symptomatology, 
and that in light of the Social Security Administration's 
finding, entitlement to increased compensation benefits based 
upon this diagnosed neurological condition was warranted.

Private medical records disclose that the veteran underwent 
surgical treatment of the right hand in July 1993 for carpal 
tunnel syndrome.  On follow-up examination in August and 
September 1993, the veteran reported improvement in his 
symptoms.

An August 1993 medical statement indicated that the veteran 
was being followed at the VA medical facility for treatment 
of migraine headaches and chronic weakness involving the left 
lower extremity and right arm.  It was noted that the veteran 
had previously undergone extensive evaluation, and that the 
medical consensus was that his symptoms of weakness were 
functional in nature.  The examiner indicated that no organic 
etiology had been discovered relative to the veteran's 
reported weakness.

On VA examination in February 1994, the veteran was evaluated 
with congenital nystagmus, migraine headaches, and peripheral 
visual field constriction of uncertain etiology.  The 
examiner indicated that the congenital nystagmus might 
explain the veteran's decreased visual acuity and constricted 
visual fields, which were noted to be unexplainable at that 
time.  The record reflects that the veteran did not report 
for VA neurological examination scheduled in September 1994.

A private medical statement, dated in March 1996, indicated 
that the veteran reported a history of weakness and numbness 
of the left lower extremity, and migraine headaches.  In her 
assessment, the physician indicated that "this sounds like 
multiple sclerosis."  This clinical impression was predicated 
upon the physician's finding that the veteran's symptoms 
presented in a "step wise fashion."  The physician also 
diagnosed migraine headaches.

Clinical records, dated from March 1996 to May 1996, document 
intermittent treatment the veteran received.  A review of 
these reports shows that the veteran was evaluated for 
participation in a physical therapy program.  He was also 
seen for evaluation of his migraine headaches.

The veteran was hospitalized at a VA medical facility in May 
1996 for VA compensation and pension examination.  The 
medical report indicated that upon admission, the veteran 
reported left lower extremity weakness, migraine headaches, 
and multiple sclerosis. During examination of the eyes, the 
veteran was evaluated with possible retrobulbar neuritis in 
the left eye.  On neurological examination, the veteran was 
evaluated with a history of left knee arthroscopic surgery, 
with resultant left lower extremity hip and knee dysfunction 
and atrophy; "left" upper extremity symptoms with no 
objective neurological findings; and headaches, possibly 
migraine, probably common migraine.  The examiner noted that 
there were no other neurological abnormalities found on 
examination.  It was noted that there was also evidence of 
embellishment on examination.  In his assessment, the 
examiner indicated that the veteran's medical history and 
findings noted on examination demonstrate left lower 
extremity dysfunction, which the examiner noted to be more 
than likely due to the veteran's initial knee problems and 
subsequent mechanical dysfunction of the left lower 
extremity.  It was further noted that there were no 
neurological abnormalities noted on examination that would 
explain the veteran's reported symptoms.  The examiner 
opined, based upon a review of the record, that there was no 
clinical basis for a finding of multiple sclerosis or any 
other specific disease of the nervous system.  The examiner 
noted in this regard, that while the veteran experienced 
common migraines, the recorded medical history suggests that 
this condition was more likely due to muscle contraction, or 
represents muscle tension headaches.  Finally, it was noted 
that the veteran's visual problems were due to congenital 
nystagmus.  The medical report indicated that CT scan and MRI 
studies of the head were negative for evidence of 
demyelinating disease.  The report of the MRI brain scan 
indicated that there were no focal areas of abnormal spinal 
intensity to suggest lesions and, in particular, no bright 
spots to suggest demyelinating lesion, or evidence of 
enhancing lesions.  It was noted that laboratory studies were 
unremarkable.

The veteran was seen in August 1996 for evaluation.  He 
reported that his primary physician had evaluated some 
spasticity associated with the right arm.  The examiner noted 
that this reported diagnostic finding was reviewed, however, 
the VA diagnostic impression of record remained unchanged.  
The remainder of the treatment reports submitted were 
duplicative of records previously associated with the claims 
folder.

Private medical records, dated from March 1996 to February 
1997, were reviewed.  These treatment records reflect that 
the veteran was seen in May 1996 for evaluation of his 
response to medication for his migraine headaches.  The 
clinical assessment also noted a finding that his multiple 
sclerosis was stable at that time.  The veteran was next seen 
in June 1996, at which time he reported a myoclonic jerking 
of the right arm, which the physician opined to be related to 
his multiple sclerosis.  The veteran was noted to report an 
increase in myoclonic jerking of the right arm in July 1996.  
He also reported no improvement in his migraine headaches.  
During an October 1996 evaluation, the veteran was evaluated 
with intermittent headaches with some improvement on 
medication.  The physician evaluated the veteran's multiple 
sclerosis condition as stable in October 1996.  A February 
1997 medical report noted that the veteran reported feeling 
fatigued which the physician attributed to multiple 
sclerosis, although the condition was noted to be stable.

In a March 1997 statement, the veteran indicated that he was 
diagnosed with multiple sclerosis by a private physician from 
whom he sought a second opinion.  He indicated that this 
diagnostic finding was based upon the physician's review of 
VA medical records.  He also indicated that medications 
prescribed to him by VA were consistent with those prescribed 
by his private physician for treatment of his multiple 
sclerosis condition.  In addition, the veteran reported that 
he had been issued a transcutaneous electrical nerve 
stimulation (TENS) unit, wheelchair, full leg brace, and a 
walker by VA.  It was the veteran's contention that his long-
standing neurological condition was actually multiple 
sclerosis.

Private medical records, dated from May 1997 to May 1998, 
were submitted.  These records show that the veteran was 
evaluated with multiple sclerosis with slightly increased 
gait ataxia, and stable headaches in May 1997.  When seen in 
July 1997, it was noted that the veteran was developing a 
postural tremor in the right arm, and left leg spasm.  By 
August 1997, he reported that the tremor had essentially 
stopped.  In November 1997, the veteran reported some 
radicular pain involving the right arm.  A cervical MRI, 
conducted in January1998, was essentially normal.  In May 
1998, the physician noted that the veteran was experiencing 
gait problems due to multiple sclerosis, which was opined to 
contribute to the veteran's misalignment and back pain.  The 
remainder of these treatment reports were duplicative of 
records previously submitted for consideration.

In a July 1998 medical statement, the veteran's private 
physician noted that the veteran "has multiple sclerosis."

During an August 1998 hearing, the veteran testified 
concerning the nature and severity of his neurological 
impairment.  The veteran indicated that prior to his 
departure for Germany, a battery of vaccinations were 
administered to him.  He thereafter developed a sudden onset 
of numbness of the left leg, extending from the knee 
downward, in 1987.  Military medical personnel initially 
evaluated these symptoms as additional impairment associated 
with an earlier treated left knee condition, and determined 
that further surgical treatment was necessary.  The veteran 
reported that he sought a second opinion from a private 
orthopedic surgeon, who found no basis for further surgical 
treatment of the knee.  He related that because he decided 
against the recommendation of military doctors, his medical 
records were purged of any references to the neurological 
problem.  He indicated that medical personnel were thereafter 
unable to make a diagnostic finding relative to his reported 
symptomatology.  Since this time, the veteran has reported an 
` increase in symptoms. In that regard, he reported that his 
symptoms now involve the entire left leg, hip region, back, 
and right arm and shoulder.  He noted that he also began to 
experience problems with his left ear and eye.  He stated 
that his symptoms increased in 1996, at which time he was 
referred to his treating physician, who diagnosed him with 
relapsing multiple sclerosis.  He indicated that he is 
presently being treated by his private physician as well as 
VA with medications used for the treatment of relapsing 
multiple sclerosis.  When queried, the veteran acknowledged 
that his treating physician had not rendered an opinion 
concerning the clinical significance of the veteran's lower 
left extremity problems in service and the current diagnosis.

On VA neurological examination, conducted in September 1998, 
it was noted that the veteran's private physician raised the 
question of whether multiple sclerosis was shown based upon 
medical evidence and subjective complaints.  In this context, 
the examiner noted that the medical record reflected that 
spinal taps were performed, which apparently revealed no 
evidence of abnormalities or plaque lesions.  It was further 
noted that multiple x-ray studies of the spine were 
conducted, which showed some mild degenerative changes, but 
were otherwise unremarkable.  Electrical studies performed 
were noted to yield no abnormal findings.

On physical examination, it was noted that the veteran 
appeared to circumduct and markedly favor his left leg, but 
was able to walk on his heels and toes.  The veteran 
exhibited a full range of motion of the lower back.  The 
examiner noted that there was give away weakness of the 
entire left lower extremity, although reflexes were intact, 
and there were no extensive plantar reflexes.  There was give 
away weakness of the entire right upper extremity, although 
the right mid arm was noted to measure 33 centimeters, 
compared to the left arm which measured 32 centimeters.  The 
left forearm measured 30 centimeters, compared to the right 
forearm which measured 31 centimeters.  The right thigh was 
noted to measure 38 centimeters, compared to the left thigh 
which measured 36.5 centimeters.  Mid-thigh measurements were 
recorded as 49 centimeters on the right side, and 46 
centimeters on the left side.  There was a relative 
hypesthesia to pin prick and light touch, as well as to hot 
and cold applications to the entire left hindquarter.  
Similar findings were noted on the right upper extremity.  
Evaluation of the neck revealed a full range of motion.  
Examination also revealed congenital nystagmus, which the 
examiner noted to be present despite the veteran's extensive 
treatment for multiple sclerosis.

In his clinical assessment, the examiner indicated that:

There does not necessarily appear to be objective 
evidence to support these diagnoses.  It is my 
understanding that no demyelinating plaques have been 
noted; that there does not appear to be electrical 
evidence to support the weakness of his left leg or 
right arm, and that no plaque has been identified in the 
cervical cord or the brain, and the spinal fluid 
protein, as near as I can tell, has been normal.  He has 
had an opthalmoplogic consultation done ...and it was 
felt that on a more probable than not basis, he had 
congenital nystagmus.  Certainly, the diagnosis of 
multiple sclerosis is quite suspect at this time.  It 
would be extremely difficult to explain why his right 
arm is weak and has been for some time, with the muscles 
of the upper arm and forearm both being larger on the 
right than on the left.  I think that the smaller 
muscles on the left lower extremity can perhaps be 
explained by his having had the knee surgery.

The examiner noted that the organicity of the veteran's 
condition was somewhat suspect.  It was the examiner's 
opinion that the veteran did not have multiple sclerosis.  He 
found that the veteran probably did have migraine headaches.

An October 1998 medical report indicated that the veteran 
experienced fine horizontal nystagmus in both eyes, with 
decreased vision in both eyes which was opined to be more 
likely than not due to horizontal nystagmus.  It was noted 
that examination was significant for decreased color vision, 
which was noted to be a subjective finding.  It was the 
physician's opinion that field loss in the left eye was not 
diagnostic of any condition, and that this finding was highly 
questionable.

On mental status evaluation, in October 1998, the examiner 
noted that the evidence supported a finding that the veteran 
experienced pain.  In this context, it was noted that the 
record contained several contradictory findings some of which 
were suggestive of a conversion disorder, or fictitious 
disorder.  A diagnostic impression of pain disorder was 
indicated.  Relative to this finding, the examiner noted that 
the veteran experienced pain which caused clinically 
significant distress and impairment.

Clinical records, dated from January 1997 to October 1998, 
document continued complaints of right arm and shoulder pain.  
These medical reports noted that the veteran continued to be 
followed by his private physician for treatment of multiple 
sclerosis.

In a March 1999 statement, the veteran generally reiterated 
his contentions that multiple sclerosis developed as a result 
of an allergic reaction to a series of vaccines administered 
to him during service.  In this context, the veteran 
indicated that he shortly thereafter developed neurological 
symptoms initially involving the left lower extremity, but 
which now involve the entire left leg, and right upper 
extremity.  In addition, he experiences migraine headaches 
and decreased visual acuity.  He noted that while his 
multiple sclerosis has only been diagnosed by his private 
physician, he is currently dispensed medications by VA which 
are typically used for the treatment of multiple sclerosis.  
In addition, the veteran points to an administrative finding 
by the Social Security Administration that he is disabled.  
He further contends that examination has essentially ruled 
out other likely causes of his condition.  Finally, it was 
the veteran's contention that his condition is clinically 
diagnostic of multiple sclerosis which is related to his 
period of military service and, therefore, warrants service 
connection.

In an October 4, 2000 letter, the veteran's private physician 
issued a medical opinion as follows:

I thoroughly reviewed the VA claims file of (the 
veteran), including his service medical and post service 
medical records, and it is my opinion that his 
neurologic disease, Multiple Sclerosis began prior to 
December 1996. 

Reports of burning left leg pain, muscle atrophy and 
weakness date back to 1989 according to the Physical 
Evaluation Board.  Further evaluations throughout years 
by medical personnel revealed headaches, increased 
weakness of the left lower extremity and right arm and 
sensory deficits.  In May of 1996 (the veteran) was 
appropriately diagnosed with Multiple Sclerosis.  

Included with this medical opinion, was the physician's 
Curriculum Vitae, showing his honors and awards, 
certification, and research experience.  The Board notes that 
while the veteran's case was pending before the Court, his 
attorney requested a copy of his claims folder.  After 
receiving the veteran's consent, VA provided a copy of the 
claims folder to the veteran's representative.  Therefore, 
the Board accepts the premise that the private physician in 
October 2000, had the opportunity to review the veteran's 
claims folder prior to rendering an opinion.  

In a November 3, 2000 statement, the veteran recited the 
factual background of the case, which is not in dispute, and 
referred to the October 2000 medical opinion as a basis for 
granting the veteran's claim.  


Legal Analysis

The Board has reviewed the evidence of record in its 
entirety, and determines that the veteran is entitled to 
service connection for multiple sclerosis, which manifested 
sometime prior to December 1996, within seven years of his 
first period of active duty, and prior to his entrance into 
active duty again in May 1987.  38 C.F.R. §§ 3.307, 3.309.

The evidence in this case demonstrates that the veteran 
developed a sudden onset of neurological symptoms initially 
affecting the left lower extremity during service.  He was 
medically discharged from service due to functional 
limitations associated with this condition.  There was no 
finding of multiple sclerosis noted at that time.  Private 
diagnostic testing conducted during service was similarly 
negative for any clinical findings significant for multiple 
sclerosis.  Following his release from service, the veteran 
continued to experience and undergo evaluation for various 
neurological complaints of the left lower and upper right 
extremities, in addition to visual impairment and headache 
episodes.  Series of diagnostic tests, conducted by VA and 
private examiners, consistently yielded negative results, or 
were noted not to be diagnostic of multiple sclerosis.  

However, the veteran's treating physician in a March 1996 
medical report indicated that the veteran's medical history 
and reported symptomatology sounded like "multiple 
sclerosis."  In support of this finding, this physician 
noted in a subsequent (July 1998) letter that the veteran had 
multiple sclerosis.  This opinion, in conjunction with the 
medical opinion written by the veteran's physician in October 
2000, provides a contrary view of whether the veteran has 
multiple sclerosis.  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Also going against the veteran's claim is the evidence which 
shows that at VA examination in 1998, there were no 
diagnostic tests results which supported a diagnosis of 
multiple sclerosis.  Apparently, the veteran's puzzling 
neurological symptoms were of uncertain origin, and it was 
determined that there was no objective clinical evidence 
demonstrating that his symptoms were diagnostic of multiple 
sclerosis.  

However, favorable to the veteran and ultimately most 
probative in this case, is that the October 2000 medical 
opinion provided by the veteran's private physician, is 
supported by the same facts of record.  The Board 
acknowledges that the physician in October 2000 provided a 
Curriculum Vitae which shows him to be an expert qualified to 
make a medical opinion in the veteran's case.  The 
physician's qualifications, combined with the fact that he 
reviewed the veteran's claims folder in its entirety before 
he rendered an opinion, makes his opinion most probative in 
this matter.  Furthermore, the physician provided a basis for 
his October 2000 opinion when he stated that the reason he 
believed the veteran had multiple sclerosis, and that it 
began prior to December 1996, was because there were reports 
of burning left leg pain, muscle atrophy and weakness dating 
back to 1989; and that evaluations throughout years by 
medical personnel have revealed headaches, increased weakness 
of the left lower extremity and right arm and sensory 
deficits.  The basis of the opinion that the veteran 
currently has multiple sclerosis which began in December 
1996, is reasonably supported by the record and in the 
physician's analysis of the medical evidence reviewed.  There 
is substantial evidence of record indicating that the veteran 
did not have a diagnosis of multiple sclerosis within the 
presumptive period, because other diagnoses were rendered for 
the symptoms claimed to be associated with multiple 
sclerosis.  However, the Board finds the October 2000 opinion 
paramount in the determination to resolve all reasonable 
doubt in the veteran's favor with regard to the conflicting 
medical opinions and evidence of record.   

Therefore, the Board determines that multiple sclerosis was 
manifest during service, or to a compensable degree within 
the seven-year presumptive period.  The veteran's statements 
represent evidence of continuity of his neurological 
symptomatology.  Accordingly, the evidence of record supports 
the veteran's claim for entitlement to service connection for 
multiple sclerosis, and the claim is granted.  



ORDER

Service connection for multiple sclerosis is granted.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

